DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/21 has been entered.
 
Status of Action/Status of Claims
	Claims 1-8, and 10-21 are pending in this application. Claim 9 is canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 14857507 (‘507). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘507 claims the amidoamine alkoxylates which are being formed from the instantly claimed method and further claims compositions comprising these amidoamine alkoxylates. One of ordinary skill in the art when looking to the claimed methods would conclude that if the compounds formed from the instantly claimed method then obviously the instantly claimed methods of making the claimed compounds was already known, and as such one of ordinary skill in the art would conclude that the instantly claimed methods are rendered obvious in view of the previously known amidoamine alkoxylated compounds which are made via the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "wherein at least one of N’ or N’’ can be quaternized". However, claim 21 depends from claim 1 which does not allow for any quaternization of N’ or N’’ because claim 1 reads that the compound formed has the formula 
    PNG
    media_image1.png
    124
    432
    media_image1.png
    Greyscale
and claim 1 does not allow for any salts th issue discussed below (the support is [0012] of the specification).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 21 recites “. However, claim 1 from which claim 21 depends only allows for compounds having the formula 
    PNG
    media_image1.png
    124
    432
    media_image1.png
    Greyscale
 and this formula does . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 

Claims 1-8, and 10-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hulshof (US5226943, from IDS), Keil et al. (US5041553), and Pallas (US20030087764, from IDS) as evidenced by Bigorra (EP0875500).
Applicant’s claim:
A method of preparing an agricultural composition comprising forming an adjuvant by the claimed steps and combining the adjuvant with a pesticide. 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-2, 4-5, 7, 10-13, 17-19, Hulshof teaches forming amidoamine alkoxylates, specifically amidoamine ethoxylates made with ethylene oxide, whereby a fatty amide which is formed by reaction of the appropriate fatty acid or triglyceride, which can be an oil (e.g. coconut oil, etc.), which reads on claim 12, with the appropriate diamine or triamine, (as is evidenced by Keil (US5041553) see Col. 4, ln. 10-36, Col. 4, ln. 37-Col. 5, ln. 26) which forms a fatty amidoamine, and then this fatty amidoamine is subsequently ethoxylated to the desired/appropriate degree by ethoxylation of the amine (See Hulshof entire document; Col. 2, ln. 35-end of Col. 3, structure IV at top of Col. 3), which shows a fatty amidoamine which has been ethoxylated with ethylene oxide (which reads on instant claims 10 and 17), and whereby when x is 2 an ethyleneamine specifically ethylenediamine was used as the amine that was reacted with the fatty acid or triglyceride or combination thereof to form the initial fatty amidoamide which is subsequently ethoxylated. The compound included in Structure IV of Hulshof read on the fatty amidoamine ethoxylates of applicant’s formula’s in claims 1, 4, and 11, specifically wherein applicant’s R1 is an alkyl group of  8-22 carbon atoms, a = 1, c = 2, Y is H 
	Regarding claims 15-16, it would have been obvious to one of ordinary skill in the art to optimize the ratio of triglyceride to alkyleneamine in the amidoamine forming reaction to be the instantly claimed about 1:3, specifically wherein it is greater than 1:3 favoring the alkyleneamine, e.g. 1:4 because the triglyceride molecules being reacted contain 3 molecules of fatty acid/ester in each single triglyceride molecule and if you want to react every molecule of the fatty acid/ester in every triglyceride molecule then obviously you need at least 3 moles of the alkyleneamine present so that 1 molecule of alkyleneamine can react with 1 molecule of fatty acid/ester present in the triglycerides, so at minimum you need at least 3 moles of alkyleneamine to every one mole of triglyceride, and an excess of alkyleneamine would better promote the reaction and ensure that there is at least one molecule of alkylene amine present to effective react with each molecule of fatty acid/ester present in the triglyceride.
	
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Hulshof as evidenced by Keil teaches the methods of claims 1-2, 4-5, 7, 10-13, 15-19. Additional advantages of formulating the claimed fatty amidoamine alkoxylates/ethoxylates with pesticides is taught by Pallas.
	Pallas teaches agricultural compositions which use amidoamines which are alkoxylated and which correspond to applicant’s formula, see Pallas formula 37, wherein applicant’s R1 is a hydrocarbyl having from 1-30 carbons; Pallas’ X is C(O)N(R9) wherein R9 is hydrogen and Z is 
	Regarding claim 21, Hulshof does not specifically teach wherein one of the amine nitrogens can be quaternized. However, this is a property of the amines and claim 21 does not require that the amine atoms are quaternized, just that they can be quaternized and as such Hulshof teaches claim 21 since this is a property of amines as is evidenced by Bigorra and leads to surfactants which are easier on skin, etc. which would be beneficial to the user applying the pesticide formulation since they are less dangerous to the user and decrease static and have improved biodegradability and are compatible with insect repellents (see claims; first two paragraphs of desc. of invention section; industrial applicability section, etc.). 
	Regarding claims 3, 6, 8, 14, and 20, Hulshof as evidenced by Keil does not teach wherein applicant’s a is more than 1, specifically the instantly claimed 2-3, e.g. wherein the amine that is reacted with the triglyceride/fatty acid is diethylenetriamine. However, it would have been obvious to form the compounds wherein a is 2, which are made via reaction with diethylenetriamine instead of the ethylenediamine that is taught by Hulshof as evidenced by Keil because it is known that compounds which differ by the successive addition of the same chemical group, in this case CH2-CH2-N, are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties, and as 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to form the claimed alkoxylated amidoamines as taught by  Hulshof and Pallas using the methods of Hulshof as evidenced by Keil because both Hulshof and Pallas teach that by forming the claimed surfactant compounds one of ordinary skill in the art can form effective adjuvants for formulating pesticidal compositions as is instantly claimed, and the combination of Hulshof as evidenced by Keil together with Pallas teaches the claimed steps of forming amidoamines and alkoxylating the amine after formation of the amidoamine as is instantly claimed. One of ordinary skill in the art would have been motivated to combine the methods of Hulshof as evidenced by Keil to form the compounds of Pallas in order to provide an effective method and/or another synthetic route to form these useful adjuvants for use in pesticidal compositions which have increased penetration.
	Regarding claims 15-16, it would have been obvious to one of ordinary skill in the art to optimize the ratio of triglyceride as taught by Hulshof as evidenced by Keil to the alkylene amine to favor the alkyleneamine, specifically wherein the ratio is 1:3 and/or greater than 1:3 favoring the alkyleneamine because in order to effectively form/promote the reaction to form the claimed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to have quaternized one of the amine nitrogens of Hulshof and Keil in order to develop  the instantly claimed quaternized surfactant compound. One of ordinary skill in the art would want to do this because it is known to quaternize amines that are used as surfactants as is taught by Bigorra, because Bigorra teaches that by quaternizing similar amines leads to surfactants which are easier on skin, etc. which would be beneficial to the user applying the pesticide formulation of Hulshof in view of Keil and Pallas since they are less dangerous to the user. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
nd over claim 11 moot and this has been withdrawn. Applicant’s amendments have prompted a revised grounds of rejection under 112, 2nd paragraph and 4th paragraph that are presented herein.
Applicant’s request for the double patenting rejection of record to be held in abeyance is acknowledged. However, this request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection. 
Applicant’s amendments to the claims and arguments with respect to the 103 rejections have been entered and fully considered but they are not persuasive. Insofar as applicant’s arguments pertain to the revised grounds of rejection due to applicant’s amendments they are addressed herein. 
	Applicant’s amendments have prompted the new grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the new grounds of rejection are addressed herein.
	As Llosas has nothing to do with forming pesticidal compositions or using the surfactants in pesticidal compositions it is no longer being used as prior art, Grossman also has nothing to do with pesticidal formulations and further does not appear to teach using the claimed polymers to afford any properties which would be beneficial to pesticidal formulations as such the rejections which use these references have been withdrawn and these arguments are moot.

Conclusion
	Claims 1-8, and 10-21 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616